The opinion of the Court, filed on November 15, 1996, withheld judgment on the second degree murder conviction of Defendant-Appellant, Mark A. Brantley (Defendant), for thirty days pending notice from the State of Hawaii (the State) of its decision on whether or not to consent to resentencing Defendant without the mandatory minimum sentence under Hawaii Revised Statutes (HRS) § 706-660.1(3)(a) (1993).
On December 3, 1996, the State, by and through Artemio C. Baxa, Deputy Prosecuting Attorney for the County of Maui, filed timely notice of its consent to resentencing of Defendant without the aforesaid mandatory minimum sentence.
Pursuant to the State’s notice and in accordance with the concluding paragraph of our opinion issued November 15,1996,
IT IS HEREBY ORDERED that the November 4, 1994 judgment of conviction with respect to the second degree murder offense is affirmed, however, the case shall be remanded to the second circuit court for resen-tencing of Defendant without the mandatory minimum sentence under HRS § 706-660.1(3)(A).